Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperaran, J.), rendered April 25, 2002, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied his right to due process because of an unreasonable delay in prosecution (see People v Vernace, 96 NY2d 886, 888 [2001]; People v Taranovich, 37 NY2d 442, 447 [1975]). The People presented a reasonable explanation for the 13-month delay in arresting the defendant (see People v Kirkley, 295 AD2d 759, 760 [2002]; People v Quiroz, 192 AD2d 730 [1993]; People v Donovan, 141 AD2d 835, 836 [1988]; People v Bryant, 65 AD2d 333, 337 [1978]; cf. People v Singer, 44 NY2d 241, 254 [1978]). Furthermore, no hearing was necessary on the defendant’s motion to dismiss the indictment because the record was fully developed as to the reasons for the delay (see People v Black, 128 AD2d 715 [1987]; cf. Matter of Benjamin L., 92 NY2d 660, 670 [1999]; People v Singer, supra). Prudenti, P.J., Ritter, Luciano and Crane, JJ., concur.